Title: Report of the Commissioners of the Sinking Fund, [16 December 1793]
From: Adams, John,Commissioners of the Sinking Fund
To: 



[Philadelphia, December 16, 1793]

The Vice President of the United States and President of the Senate, The Chief Justice, The Secretary of State, The Secretary of the Treasury, and the Attorney General, respectfully Report to Congress as follows,
That pursuant to the Act intitled “An Act making provision for the Reduction of the Public Debt” and in conformity to Resolutions agreed upon by them and severally approved by The President of the United States they have since their Report of the 17th. of November 1792. caused purchases of the said Debt to be made through the Agency of Samuel Meredith and Jonathan Burrall respectively to the amount of five hundred twenty three thousand seven hundred and thirty five dollars & twenty one Cents in Stock for which there have been paid in Specie four hundred twenty six thousand eight hundred and forty two Dollars and seventy five Cents.
That pursuant to the Act intitled “An Act supplementary to the Act making provision for the Debt of the United States” and in conformity to resolutions agreed upon by them and severally approved by the President of the United States they have also caused purchases of the said Debt to be made subsequent to their said Report of the 17th. of November 1792 to the amount of one hundred [and twenty two thousand five hundred and thirty Eight Dollars and fourteen Cents] in Stock, for which there have been paid [Seventy five thousand six hundred and sixty Dollars and Eighty seven Cents] in specie.
That the several Documents accompanying this Report marked (Aa) B, A and No 1. to 7 with their Inclosures shew the aforesaid purchases generally and in detail including the places where, the time when, the prices at which, and the persons of whom they have been made.
That the purchases now and heretofore reported amount together to two million & nineteen thousand one hundred & ninety three dollars & ten Cents in Stock for which there have been paid one million three hundred ninety four thousand six hundred sixty four dollars & forty Cents in Specie as will be more particularly seen by the Document aforesaid marked (Aa).
Philadelphia 16th. December 1793.
[On behalf of the Board]
John Adams

